Per curiam.
Petitioner herein has filed a verified petition for belated appeal from a judgment entered on an application for writ of error coram nobis.
A belated appeal is a statutory remedy in this State providing that for good cause shown, and under such rules as the Supreme Court of Indiana may adopt, or such orders as it may make in a particular case, appeals from a judgment of conviction after the original time for taking an appeal has elapsed may be permitted. Acts 1947, ch. 189, §5, p. 625, being §9-3305, Burns’ 1956 Replacement.
There is no statutory provision or other authority in Indiana which authorizes a belated appeal from a judgment in an action for writ of error coram nobis. Harr v. State (1957), 237 Ind. 320, 322, 144 N. E. 2d 529, 145 N. E. 2d 657.
.Wherefore, the petition herein must be denied for want of jurisdiction of the subject-matter.
Petition denied.
Note. — Reported in 171 N. E. 2d 827.